DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What algorithm is used in the “obtaining module 110” (page 20 lines 17-21) and figure 10 in order to obtain a Hamiltonian with respect to  a set problem?
What algorithm is used in the “obtaining module 120” (page 20 of specification lines 22-26) and Figure 10 in order to obtain a number of quantum bits required by the set problem? 
What algorithm is used in “obtaining module 140” (page 21 of specification lines 1-7) and Figure 10 in order to determine the quantum bit to be measured? 
What algorithm is used in  the “preset machine learning frame work”? 
What is the specific program/algorithm in “program stored in the storage device and operable on the classic processor and the quantum processor, wherein the classic processor runs the program in combination with the quantum processor”?
What was the maximum number of qubits that would be encompassed by the claimed invention?
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable “substantial” utility.  
	Specification page 1, lines 29-31 disclose “conventional machine learning frameworks can only be applied to the common computers and cannot be applied to the quantum computers; hence, hybrid programming 30of the neural network and the quantum computer cannot be realized, and further the machine learning cannot be realized with the quantum computers” (underline added).
	Claim 14 discloses “a program stored in the storage device and operable on the classic processor and the quantum processor, wherein the classic processor runs the program in combination with the quantum processor… the gradient solving interface and the expectation-value solving interface provided on the quantum-operation node class inserted into a preset machine learning framework to solve the set problem, so as to construct the quantum machine learning framework”. 
	Claim 15 discloses “a program that when executed by a classic processor of a quantum computer in combination with a quantum processor of the quantum computer to perform a method for constructing a quantum machine learning framework, the method comprising… the gradient solving interface and the expectation-value solving interface provided on the quantum-operation node class inserted into a preset machine learning framework to solve the set problem, so as to construct the quantum machine learning framework.”
	Claim 1 discloses “constructing a quantum machine learning framework… calling the gradient solving interface and the expectation-value solving interface provided on the quantum-operation node class inserted into a preset machine learning framework to solve the set problem, so as to construct the quantum machine learning framework”. The examiner understands this would occur as a result of “a program that when executed by a classic processor of a quantum computer in combination with a quantum processor of the quantum  computer”.
	The specification page 18 lines 25-30 disclose “ the gradient solving processing may be implemented by a back propagation algorithm, thereby providing a basis for the quantum-operation node class to be inserted into a preset classic machine learning framework and constructing the quantum machine 30learning framework” (underline added).
The quantum computer encompassed by claims 1 14 and 15, would encompass fault tolerant quantum computers. 
“Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” The examiner submits “Quantum Computing in the NISQ era and beyond”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

	Therefore, since the applicant discloses “hybrid programming 30of the neural network and the quantum computer cannot be realized, and further the machine learning cannot be realized with the quantum computers” and fault tolerant quantum computers are not realized as of yet, the examiner submits the current claims fail to disclose an invention that is useful to the public in its current form. 
MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “preset machine learning framework to” in claims 1, 14, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “preset machine learning framework to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1-10, 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner submits the “preset machine learning framework” is computer implemented. Moreover the “preset machine learning framework”  is essentially a black box and does not give structure behind the claimed function. The specification pages 15 lines 5-8,   page 23 lines 8-11 figure 2 and figure 10 generically disclose the use of the “preset machine learning framework” to solve set problems. However, the specification as filed fails to disclose the algorithm for the preset machine learning framework. MPEP 2181 II B discloses “[f]or a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b).” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Written Description using 112(f) analysis: Lack of algorithm for“preset machine learning framework”   
Claims 1-10, and 14-23 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2181 IV discloses “[a] means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description“.
	The examiner submits the “preset machine learning framework” is computer implemented. Moreover the “preset machine learning framework”  is essentially a black box and does not give structure behind the claimed function. The specification pages 15 lines 5-8,   page 23 lines 8-11 figure 2 and figure 10 generically disclose the use of the “preset machine learning framework” to solve set problems. 
The specification as filed fails to disclose the algorithm for the preset machine learning framework.

Written Description: Lack of algorithm for  obtaining a number of quantum bits required by the set problem, and obtaining target bits according to the number of the quantum bits
Claims 1-10, and 14-23 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)

Claim 1 discloses “obtaining a number of quantum bits required by the set problem, and obtaining target bits according to the number of the quantum bits”.
Claim 14 discloses “ obtaining a number of quantum bits required by the set problem, and obtaining target bits according to the number of the quantum bits”.
Claim 15 discloses “ obtaining a number of quantum bits required by the set problem, and obtaining target bits according to the number of the quantum bits”. 
Specification page 20 lines 22-26 and Figure 2 disclose an “obtaining module 120”. 
Specification page 23 lines 18-20 disclose “each block in the flowchart or block diagram may represent a module, a program segment or a portion of a code, which contain one or more executable instructions for implementing a specified logical function”.
Specification page 23 discloses “[i]t should also be noted that each block in a block diagram… may be implemented by a combination of dedicated hardware and computer instructions.” (The examiner understands computer instructions to mean software/algorithm.)
However, the specification, as filed, fails to disclose a specific algorithm for how the intended function (i.e. obtaining a number of quantum bits required by the set problem, and obtaining target bits according to the number of the quantum bits) is performed by the module, a program segment or a portion of a code. 

Written Description: Lack of algorithm for obtaining a Hamiltonian corresponding to the set problem
Claims 1-10, and 14-23 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses “obtaining a Hamiltonian corresponding to the set problem”.
Claim 14 discloses “ obtaining a Hamiltonian corresponding to the set problem”.
Claim 15 discloses “ obtaining a Hamiltonian corresponding to the set problem”. 
Specification page 20 lines 18-21 and Figure 2 disclose an “Hamiltonian obtaining module 120”. 
Specification page 23 lines 18-20 disclose “each block in the flowchart or block diagram may represent a module, a program segment or a portion of a code, which contain one or more executable instructions for implementing a specified logical function”.
Specification page 23 lines 30-31 discloses “[i]t should also be noted that each block in a block diagram… may be implemented by a combination of dedicated hardware and computer instructions.” (The examiner understands computer instructions to mean software/algorithm.)
However, the specification, as filed, fails to disclose a specific algorithm for how the intended function (i.e. obtaining a Hamiltonian corresponding to the set problem) is performed by the module, a program segment or a portion of a code.

Enablement
Claims 1-10 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
	Specification page 1, lines 29-31 disclose “conventional machine learning frameworks can only be applied to the common computers and cannot be applied to the quantum computers; hence, hybrid programming 30of the neural network and the quantum computer cannot be realized, and further the machine learning cannot be realized with the quantum computers” (underline added).
	Claim 14 discloses “a program stored in the storage device and operable on the classic processor and the quantum processor, wherein the classic processor runs the program in combination with the quantum processor… the gradient solving interface and the expectation-value solving interface provided on the quantum-operation node class inserted into a preset machine learning framework to solve the set problem, so as to construct the quantum machine learning framework”. 
	Claim 15 discloses “a program that when executed by a classic processor of a quantum computer in combination with a quantum processor of the quantum computer to perform a method for constructing a quantum machine learning framework, the method comprising… the gradient solving interface and the expectation-value solving interface provided on the quantum-operation node class inserted into a preset machine learning framework to solve the set problem, so as to construct the quantum machine learning framework.”
	Claim 1 discloses “constructing a quantum machine learning framework… calling the gradient solving interface and the expectation-value solving interface provided on the quantum-operation node class inserted into a preset machine learning framework to solve the set problem, so as to construct the quantum machine learning framework”. The examiner understands this would occur as a result of “a program that when executed by a classic processor of a quantum computer in combination with a quantum processor of the quantum  computer”.
	The specification page 18 lines 25-30 disclose “ the gradient solving processing may be implemented by a back propagation algorithm, thereby providing a basis for the quantum-operation node class to be inserted into a preset classic machine learning framework and constructing the quantum machine 30learning framework” (underline added).
	Therefore, since the applicant discloses “hybrid programming 30of the neural network and the quantum computer cannot be realized, and further the machine learning cannot be realized with the quantum computers”, the examiner submits the current claims fail to enable one of ordinary skill in the art to make and use the full scope of the claimed invention without undue experimentation.
Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” The examiner submits “Quantum Computing in the NISQ era and beyond”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.
Therefore, since one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817